Exhibit 10.13

ABIOMED, Inc.

Time-Based Restricted Stock Unit Award Agreement

This Time-Based Restricted Stock Unit Award Agreement (this “Agreement”) is made
effective as of [GRANT DATE] (the “Grant Date”), between ABIOMED, Inc. (the
“Company”), and [EMPLOYEE NAME] (the “Employee”), pursuant to the Company’s 2008
Stock Incentive Plan, as it may be amended from time to time (the “Plan”). This
Agreement and the Award (as defined below) are expressly subject to all of the
terms and conditions contained in the Plan, which is hereby incorporated herein
by reference. In the event that any of the terms and conditions contained in
this Agreement are inconsistent with the Plan, the terms of the Plan shall
control. All capitalized terms not defined in this Agreement have the meanings
specified in the Plan.

WITNESSETH:

1. Time-Based Restricted Stock Units. The Company hereby grants to the Employee
on the Grant Date an award (the “Award”) consisting of the right to receive, on
the terms provided herein and in the Plan, one share of common stock of the
Company (“Stock”) with respect to each restricted stock unit forming part of the
Award (collectively, the “Restricted Stock Units”), in each case, subject to
adjustment pursuant to Section 4 of the Plan in respect of transactions
occurring after the Grant Date. The Employee is hereby granted [        ]
Restricted Stock Units. On each of the following dates (each, a “Vesting Date”),
provided that the Employee remains continuously employed by the Company through
such Vesting Date, the Employee shall be entitled to vest in the number of
Restricted Stock Units as set forth below:

[DESCRIBE VESTING]

Notwithstanding the foregoing, the Restricted Stock Units, to the extent then
unvested, shall be immediately and fully vested upon the closing of a Change of
Control if (i) such Change of Control shall occur before the [        ]
anniversary of the Grant Date and (ii) the Employee remains employed by the
Company as of the closing of such Change of Control.

Certificates for the shares of Stock that are issuable as a result of the
Restricted Stock Units vesting as set forth above shall be issued as soon as
practicable following each Vesting Date, but in no event later than thirty days
following each Vesting Date.

2. Termination of Employment. The Employee understands and agrees that if the
Employee ceases to be an employee of the Company or a subsidiary of the Company
at any time for any reason, whether because of any action of the Company or the
Employee, the death or incapacity of the Employee or otherwise (the date of such
termination of employment, the “Termination Date”), the Employee’s only rights
under this Agreement shall be the right to receive Stock, if any, that was to be
issued (but was not yet issued) pursuant to Restricted Stock Units vesting on a
Vesting Date that was reached prior to the Termination Date, and the Employee
shall have no right to the issuance of Stock with respect to any Restricted
Stock Units vesting on a Vesting Date that is reached after the Termination Date
and any Restricted Stock Units that are unvested on the Termination Date shall
automatically be forfeited on such date.



--------------------------------------------------------------------------------

3. Discretion of the Committee. Unless otherwise provided, the Committee shall
make all determinations required to be made hereunder, including determinations
required to be made by the Company, and shall interpret all provisions of this
Agreement, as it deems necessary or desirable, in its sole and unfettered
discretion. Such determinations and interpretations shall be binding and
conclusive as to the Company and the Employee. If there shall be no Compensation
Committee of the Company’s Board of Directors or if the Board of Directors shall
determine that the Board of Directors shall administer this Agreement, all
references herein to the Committee shall be deemed references to the Board of
Directors.

4. Withholding Taxes.

 

  (a) The Employee expressly acknowledges and agrees that the Employee’s rights
hereunder, including the right to be issued shares of Stock upon the vesting of
the Restricted Stock Units (or any portion thereof), are subject to the
Employee’s promptly paying, or in respect of any later requirement of
withholding being liable promptly to pay at such time as such withholdings are
due, to the Company all taxes required to be withheld, if any (the “Withholding
Obligation”).

 

  (b) By accepting this Award, the Employee hereby acknowledges and agrees that,
unless he or she provides notice to the Company at least two (2) days prior to a
Time Vesting Date that he or she intends to satisfy the applicable Withholding
Obligation by paying such amount in cash or with a check in a form acceptable to
the Company and delivers such cash or check no later than such Time Vesting
Date, he or she will have been deemed to have elected to have the Company hold
back whole shares of Stock otherwise deliverable pursuant to Section 1 having a
Fair Market Value sufficient to satisfy the Withholding Obligation (but not in
excess of the applicable minimum statutory withholding obligations or such
greater amount that would not result in adverse accounting consequences to the
Company), with the Company accepting a payment in cash or by check by the
Employee to the extent of any remaining balance of the Withholding Obligation
not satisfied by such withholding of shares.

 

  (c) The Employee expressly acknowledges that because the Award consists of an
unfunded and unsecured promise by the Company to deliver Stock in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award.

5. No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Employee any right to continued employment with the
Company, or to establish or maintain an on-going business relationship with the
Company. The Employee acknowledges and agrees that the transactions contemplated
hereunder do not constitute an express or implied promise of continued
employment for any period, or at all.

6. No Rights as a Shareholder. The Employee shall have no rights as a
shareholder of the Company as a result of this Agreement unless and until shares
of Stock have been issued to the Employee pursuant to Section 1 above. Without
limiting the generality of the foregoing and for the avoidance of doubt, the
Employee shall not be entitled to vote any share of Stock subject to the Award
or to receive or be credited with any dividend or other distribution declared

 

- 2 -



--------------------------------------------------------------------------------

and payable on any such share unless such share has been actually delivered
hereunder and is held by the Employee on the record date for such vote or
dividend (or other distribution), as the case may be.

7. Nontransferability. Neither the Award nor the Restricted Stock Units may be
transferred. In the event the Award or the Restricted Stock Units are
transferred, or in the event a spouse or domestic partner has or is deemed to
have any community property rights with respect to the Award or the Restricted
Stock Units, the transferee, spouse, or domestic partner, as applicable, will be
subject to and bound by all terms and conditions of this Agreement and the Plan.

8. Notices. Any notices required to be given under this Agreement shall be
sufficient if in writing and if sent by certified mail, return receipt
requested, and addressed as follows:

If to the Company:

ABIOMED, Inc.

22 Cherry Hill Drive

Danvers, Massachusetts 01923

Attn: Chief Financial Officer

If to the Employee, at the address of the Employee set forth in the Company’s
records or to such other address as either party may designate under the
provisions hereof.

9. Form S-8 Prospectus. The Employee acknowledges having received and reviewed a
copy of the prospectus required by Part I of Form S-8 relating to shares of
Stock that may be issued under the Plan.

10. Section 409A of the Code. This Agreement shall be interpreted and
administered in such a manner that all provisions relating to the grant and
settlement of the Award are exempt from the requirements of Section 409A of the
Code. In no event, however, will the Company or any other person have any
liability to the Employee as a result, or in respect, of Section 409A of the
Code.

11. Applicable Law This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof. For the purpose of litigating any dispute that arises
under this Agreement, whether at law or in equity, the parties hereby consent to
exclusive jurisdiction in Massachusetts and agree that such litigation shall be
conducted in the state courts of Middlesex County or the federal courts of the
United States for the District of Massachusetts.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as an instrument
under seal effective as of the date written on the first page of this Agreement.

 

ABIOMED, Inc. By:

 

Michael R. Minogue

Its: President and Chief Executive Officer

EMPLOYEE:

 

Name: [EMPLOYEE NAME] Acceptance date:                                
                                     

 

- 4 -